Citation Nr: 1758261	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

In July 2014, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge.  However, due to an equipment malfunction, the recording was inaudible for purposes of reproducing a transcript.  In September 2014, the Board remanded the claim to schedule the Veteran for another hearing on the matter.  In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is also of record.

Per a September 2015 Board decision, the Board, in pertinent part, denied the Veteran's claim for service connection for sleep apnea.  Thereafter, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2017 Memorandum Decision, the Court vacated that part of the September 2015 Board decision that denied service connection for sleep apnea, and remanded the claim back to the Board for further proceedings consistent with the Court's decision.  

The September 2015 Board decision also remanded claim for service connection for posttraumatic stress disorder, headache disorder, stroke, and chest pain.  As these conditions have not yet been returned to the Board following remand, they will be the subject of a later Board decision, if necessary.  




FINDING OF FACT

Sleep apnea was not shown in service or for many years thereafter and there is no competent and credible evidence that the Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter in February 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist has been satisfied.  The Veteran's service treatment records (STRs), private treatment records, VA treatment records, lay statements, and hearing testimony are of record.  The Board acknowledges that no  VA medical examination or opinion was obtained in regards to the claim for service connection for sleep apnea.  However, as there is no competent and credible evidence of sleep apnea during service, no examination or opinion is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (noting where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible a VA examination is not required).  Additionally, a mere conclusory generalized lay statement that an in-service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"). Therefore, as discussed below, the Board finds that VA examination and/or opinion is not necessary to decide the claim of entitlement to service connection for sleep apnea.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was afforded a Travel Board hearing,  which was conducted in June 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In addition, the March 2017 Court decision noted the Appellant's argument that the Board failed to provide an adequate statement of reasons and bases for its finding that the Board member satisfied the requirements of Bryant v. Shinseki, 23 Vet. App. 448 (2010), at a June 2015 hearing, asserting that the Board member "fail[ed] to focus the discussion on the prior bases for the denial of [the appellant]'s sleep apnea." However, the Court determined that it need not address the appellant's argument regarding the Board member's compliance with Bryant, as any such error would be rendered harmless by his actual knowledge on remand of what is needed to prove his claim.  Therefore, no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts on appeal that he is entitled to service connection for sleep apnea because he had severe sleep problems in service.

As an initial matter, a review of the evidence of record shows the Veteran to be competently diagnosed with sleep apnea.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  Thus, the question becomes whether this condition is related to service.  Upon review of       the record, however, the Board finds that the preponderance of the competent, credible, and probative evidence is against the claim. 

The Veteran's STRs show no indication of sleep apnea or sleep problems in service.  In fact, the Veteran denied difficulty sleeping on a September 1990 Report of Medical History.  Following service, the Veteran was first seen noting sleep complaints in 2004, and was diagnosed with sleep apnea by sleep study in August 2009.

As to the Veteran's allegation that he has suffered from sleep apnea or sleeping problems during service, the Board does not find such assertion to be credible.  As noted above, he denied problems sleeping on his September 1990 Report of Medical History.  Moreover, he sought treatment for other complaints during service, namely foot trouble, as well as treatment for other common conditions such as chest pain and foot problems, suggesting that he did seek treatment when not feeling well. In addition, while being seen for his chest pain, he also mentioned his foot problems, suggesting that he was willing to raise unrelated concerns during medical visits. It  is likely the Veteran would have mentioned continued sleep difficulties had such been occurring.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing  the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). The Board also notes that the Veteran made no mention of sleep problems on his initial application for benefits in December 1990. Although the Veteran's wife testified that she first noticed his sleeping problems in 1996, private treatment records from 1997, 1998, and 1999 were negative for complaints concerning sleep problems and sleep apnea.   

The first complaints in the medical evidence of sleep problems were in 2004, with the evidence suggesting the condition was associated with his mental disorder. During a July 2004 mental evaluation, the Veteran reported getting only three hours of sleep, difficulty falling asleep and staying asleep, and nightmares.  Sleep apnea was not diagnosed until 2009.  In sum, the Veteran specifically denied problems sleeping        on his 1990 Report of Medical History, made no complaints of sleep problems to treatment providers until 2004, and was not diagnosed with sleep apnea until 2009.  While his wife asserted he had sleep problems as early as 1996, such is still 6 years 
after service.  Accordingly, the Veteran's current contention of suffering from       sleep apnea or sleeping problems in service and since that time is not credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Moreover, while the Veteran believes that his sleep apnea is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of sleep apnea are   not matters capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his sleep apnea is not competent medical evidence. 

The Board also acknowledges that the Veteran's wife and step-son have submitted buddy statements describing the symptoms that the Veteran currently experiences regarding his sleep apnea.  Of note, in her statement received in April 2010, the Veteran's wife stated that she has been his spouse for the last 131/2 years and then described his current sleep problems.  However, the statements simply address       the symptomatology the Veteran currently experiences. To the extent they were provided to establish a link to service, as lay persons, they are not competent to provide an opinion on the etiology of the Veteran's sleep apnea or to diagnose     sleep difficulties as sleep apnea, as such matter requires medical expertise.  Id.

As the Veteran's assertion that he experienced sleep apnea or symptoms thereof during service has been found to lack credibility, the Board concludes, as noted above, that a VA examination and/or opinion is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79; Bardwell, 24 Vet. App. 36; Waters, 601 F.3d at 1278.  In this regard, any opinion relying on the assertions of symptoms in service would be based on an inaccurate factual premise and lack probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (if the opinion is based on  an inaccurate factual premise, it is correct to discount the opinion entirely). 

In sum, there is no competent or credible evidence indicating the Veteran had    sleep apnea in service or for many years thereafter, and there is no competent evidence suggesting the Veteran's current sleep apnea is otherwise related to service.  Accordingly, the criteria for service connection are not met and the       claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


